 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRaskin Packing Company and United Food and Com-mercial Workers International Union, AFL-CIO,Local P-1142.' Cases 18-CA 5603 and 18 CA5648October 15, 1979DECISION AND ORDERBY CHAIRMAN FANNIN(; ANI) MiMBRS JNKINSAND PNII.0OOn April 9, 1979, Administrative Law Judge Ger-ald A. Wacknov issued the attached Decision in thisproceeding. Thereafter, the Charging Party filed ex-ceptions and a supporting brief, and Respondent fileda brief in answer to the Charging Party's exceptionsand brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge only tothe extent consistent herewith.Respondent was engaged in the slaughter, process-ing, and nonretail sale of beef. The AdministrativeLaw Judge found, and we agree, that there is no evi-dence that Respondent was actively considering ashutdown of its operations until October 21, 1977,3when it closed its plant. Specifically, Respondent's of-ficers decided to close the plant immediately on learn-ing that the Northwestern National Bank discontin-ued the ongoing line of credit which had beenextended to Respondent for many years. Withinhours of the decision, Respondent's attorney Carternotified Union President Jansen. Thus, the need forimmediate action obviated any possible bargainingabout the decision, and we agree with the Adminis-trative Law Judge that Respondent did not violatethe Act by failing to give the Union prior notice of itsplant closure.4The name of the Charging Party, formerly Amalgamated Meat (Cuttersand Butcher Workmen of North America. AFL. CIO, Local P 1142 isamended to reflect the change resulting from the merging of Retail ClerksInternational Union and Amalgamated Meatcutters and Butcher Workmenof North America on June 7, 1979.2 The Charging Party has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products. Inc., 91NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 19511. We have carefullyexamined the record and find no basis for reversing his findings.'All dates hereinafter refer to 1977, unless otherwise specified.National Terminal Baking Corp., a subsidiary of Koshier 'ithens, Inc,. 190NLRB 465 (1971).However, the Administrative Law Judge furtherfound that Respondent did not refuse to bargain withthe Union about the effects of the closing on its em-ployees. We disagree.According to the credited or uncontroverted testi-mony, the first contact between Respondent and theUnion, following the October 21 closing, was an "offthe record" meeting at the end of October betweenJansen and Carter, where Carter suggested severalmajor contract modifications which might allow Re-spondent to resume operations, and Jansen repliedthat he did not have the authority to change the con-tract language.On October 30, Respondent's president, Raskin.met with at least six employees, including the chiefplant steward. An employee asked what could bedone to enable the plant to resume operations, andRaskin responded that a wage cut might enable theplant to operate on a custom kill basis, whereby Re-spondent would merely slaughter beef purchased byanother company. Raskin added that there would beno guarantee of continued operation if the employeesdid accept the reduction in wages, and requested thatthe employees meet with the Union and advise him ofthe results.The next day, Jansen met with approximately 10employees, and informed them that the Union wouldnot agree to a modification of the contract language.A few days later, another meeting was held at theplant. Present were about 30-40 employees, theUnion's chief' steward and in-plant vice president,Plant Manager Hines, and Raskin. There was a dis-cussion about reopening the plant on a custom killbasis, with the employees as owners of the plant. Acommittee was established to investigate this possibil-ity and a meeting was scheduled for November 6 todiscuss the matter further.5On November 3, Jansen wrote the following letterto Raskin:It has come to our attention that representa-tives of the Company have been attempting tonegotiate with groups of employees new termsand conditions of employment as a condition forreopening your plant.This is to remind you that this Union is thedesignated collective bargaining representativeof the employees of this plant and that you havea contract in effect governing the terms and con-ditions of employment at the plant. The Compa-ny's activities, as reported to us, are in violationof the law and of the contract.If you wish to meet with us for any purposesrelating to collective bargaining with respect to5For the reasons stated by the Administrative Law Judge. we agree thatRespondent did not violate Sec. 8(aH I) of the Act by its conduct during thecourse of the above-mentioned meetings.246 NLRB No. 1578 RASKIN PACKING COMPANYthis plant, you know how to reach us. In themeantime, we have authorized filing of unfair la-bor practice charges against you with the Na-tional Labor Relations Board.Respondent did not reply to this letter.The November 6 meeting was held as scheduled.and nearly all of the bargaining unit employees at-tended. Plant Manager Hines was the principalspokesman and, after speaking by phone with Raskin,he told the employees that the selling price of theplant would be $3 million. Hines apparently ex-pressed the view that a union would be unnecessarybecause the employees would be their own bosses.The meeting produced no tangible results, and theplan to sell the plant to the employees was aban-doned.In December, the plant was sold, and the new own-ers commenced operations on February 3, 1978, witha new complement of employees. The Union filed un-fair labor practice charges and, pursuant to an infor-mal Board settlement, the new owners agreed to offerfull and immediate reinstatement to all former Raskinemployees, and to bargain with the Union. The par-ties entered into a collective-bargaining agreement ef-fective from October 30, 1978, through October 29,1981.The Administrative Law Judge found that Respon-dent had the right to deal directly with employees inan effort to get the employees to urge the Union toreevaluate its position. He found that at no time sub-sequent to the closure of the plant did the Union re-quest bargaining over the effects of the closure. Ac-cordingly, he dismissed the complaint.We find, contrary to the Administrative LawJudge, that Respondent, by its dealings with employ-ees on November 6, bypassed the collective-bargain-ing representative and thereby violated Section8(a)(5) of the Act.We agree with the Administrative Law Judge thatRespondent did not violate the Act when it held itsfirst two meetings where it discussed alternativemeans to reopen the plant. We reach this conclusionbecause, although the Union had been notified of theclosing, it made no request to bargain about the ef-fects on the employees, even though there was no in-dication that such a request would be futile or unpro-ductive. Also, when the employees requested theirfirst meeting with Respondent's agents, the Union'schief steward, Steemken. was invited; he in turnalerted Jansen about the activities. Although Jansenhad an opportunity to attend the first meeting, hemade no effort to do so. Therefore, we cannot findthat the Union was excluded. Nor did the Union ob-ject to the meeting which was held openly rather thanin a clandestine manner. Similarly. according to cred-ited testimony. employees who held official positionswithin the Union attended the second meeting whereRespondent President Raskin, Vice President Magid,and Plant Manager Hines discussed alternative possi-bilities for reopening the plant, including a lease-pur-chase option, a purchase option, and a custom killoperation. Again, neither Jansen nor the Union wasexcluded, and the Union had not requested bargain-ing or objected to the meeting before it was held.However, the Union's November 3 letter protestedthe meetings concerning the reopening of the plant,and clearly conveyed to Respondent the fact that theUnion was the designated collective-bargaining rep-resentative of the employees. We therefore find that,on November 3, the Union requested bargaining.After being presented with this request to bargain,Respondent was not justified in dealing directly withthe employees at a meeting held at the plant on No-vember 6. There is no doubt that Plant ManagerHines acted as Respondent's representative. He hadbeen an active participant in the first two meetingswhen Raskin was present, and during the course ofthe meeting Hines phoned Raskin and determinedthat the purchase price of the plant would be $3 mil-lion.Furthermore, Respondent's bargaining obligationwas not satisfied by the presence of the Union's chiefsteward and its in-plant vice president at the meeting.The record is clear that Jansen was the only personauthorized to represent the Union in matters whichwere not of a minor, daily, or routine nature, and theNovember 3 letter sent by Jansen, coupled with thehistory of bargaining, clearly indicated that Respon-dent knew that Jansen was the only person autho-rized to represent the Union in this matter.Finally, we reject the Administrative Law Judge'sunwarranted conclusion that the Union was not inter-ested in bargaining with Respondent in an effort tofind an agreeable solution to the problem. That con-clusion is belied by the November 3 letter. Further-more, in the absence of any negotiations with theUnion over the effects of the plant closing, it wouldhave been unreasonable for Respondent to assumethat any meeting would have been futile.Accordingly, we find that, commencing November6, 1977, and continuing to date, Respondent has re-fused to negotiate with the Union regarding the ef-fects of its decision to close its Sioux City, Iowa,plant, and has bypassed the Union and dealt directlywith the employees in derogation of the Union's posi-tion as their collective-bargaining representative. Bythese acts Respondent has violated Section 8(a)(5)and (I) of the Act.79 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent has engaged in un-fair labor practices within the meaning of Section8(a)(5)and (1) of the Act, we shall order Respondentto cease and desist therefrom, and take certain affir-mative action designed to effectuate the policies ofthe Act. The Charging Party contends that the rem-edy should include a backpay provision. In caseswhere an employer has unlawfully failed to notify theunion concerning its decision to go out of business orrefused to bargain over the effects of that decision,the Board has deemed it necessary to accompany anorder to bargain with a limited backpay requirementboth to make the employees whole for losses sufferedas a result of the violation and to recreate in somepracticable manner a situation in which the parties'bargaining position is not entirely devoid of economicconsequences for the employer.6However, in the cir-cumstances here, the inclusion of a backpay provisionin the remedy would be unrealistic and inappropriate.As was stated in National Terminal Baking Corp., su-pra at 467:..Respondent's failure to bargain about effectshere did not occur at a time the plant was stillopen.... Respondent closed the plant in an al-most emergency situation, and there was no pos-sible way to bargain about effects before theclosing. Thus, the predicate for the backpayawards in ail the cases cited disappears, for theUnion was never in a position of strength at atime when any bargaining about effects couldhave taken place.Additionally, in view of the fact that the new pur-chaser has offered the former Raskin employees em-ployment, it is unnecessary to order the traditionalremedies. We shall therefore order that Respondentcease and desist from the unfair labor practices foundto have occurred.7ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-e E.g., Trarnsmarine Navigation Corporatlion and its Subidiarv. InternationalTerminals, Inc., 170 NLRB 389 (1968), J-B Enterprises. Inc., 237 NLRB 383(1978).This cease-and-desist order is necessary because Respondent remained incontrol of its plant and business for 2 months following the closing. Duringthat period the employees and the Union were entitled to have Respondentbargain with respect to the effects of the closing and the possible resumptionof operations. Our dissenting colleague's position that Respondent only tech-nically contravened the Act ignores this fact. Furthermore, contrary to ourdissenting colleague, the fact that a new owner resumed operations does notrelieve Respondent of its bargaining obligations. To hold otherwise wouldallow Respondent to reap the benefit of its unlawful conduct by having thecomplaint dismissed simply because the new owner agreed to settle unrelatedunfair labor practice charges against itself.tions Board hereby orders that the Respondent, Ras-kin Packing Company, Sioux City, Iowa, its officers,agents. successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerning theeffects of its decision to close its plant in Sioux City,Iowa, with United Food and Commercial WorkersInternational Union, AFL-CIO, Local P- 1142, as theexclusive bargaining representative of its employeesin the following appropriate unit:All production and maintenance employees, in-cluding plant clerical employees and all truckdrivers of Raskin Packing Company at its SiouxCity, Iowa, plant; but excluding all office clericalemployees, professional employees, guards andsupervisors as defined in the Act.(b) Dealing directly with its employees in theaforesaid unit in derogation of their bargaining repre-sentative.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights protected under Section 7 of the Act.2. Take the following affirmative action which theBoard finds is necessary to effectuate the policies ofthe Act:(a) Mail exact copies of the attached noticemarked "Appendix"' to United Food and Commer-cial Workers International Union, AFL-CIO, LocalP-1142, and to all employees who were employed byRespondent at its former Sioux City, Iowa, plant atthe time of its October 21, 1977, closing. Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 18, after being duly signed by Respon-dent's representative, shall be mailed immediatelyupon receipt thereof, as herein directed.(b) Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.MEMBER PENELI.(), dissenting in part:For the reasons fully set forth in the AdministrativeLaw Judge's Decision, I would dismiss the complaintin its entirety. Moreover, even if I agreed with mycolleagues that the Union requested bargaining withRespondent Raskin, I would still dismiss the com-plaint.Prior to the hearing, new owners who took over theoperations from Respondent Raskin entered into aninformal Board settlements agreeing to offer full andI In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals. he words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."' The new owners were charged with unlawfully selecting their employeesin a manner designed to insure that the Union would no longer represent amajority.80 RASKIN PACKING COMPANYimmediate reinstatement to all former Raskin em-ployees, and to bargain with the Union. As part ofthe settlement, the parties entered into a new collec-tive-bargaining agreement effective October 30, 1978,through October 29, 1981, covering the employees in-volved herein. The record also reveals that Respon-dent Raskin is no longer in business.In these circumstances, where Respondent is nolonger in existence and the new owners have contin-ued the collective-bargaining relationship. we arefaced with no more than a technical contravention ofthe statute that does not warrant either a formal un-fair labor practice finding or issuance of a formalcease-and-desist order. Accordingly. I would also dis-miss the complaint on this ground."10 Despite the statement by my colleagues that "the fact that a new ownerresumed operations does not relieve Respondent of its bargaining obliga-tion." they have not imposed that obligation on Respondent. The majorityalso claims that I am permitting "Respondent to reap the benefit of its un-lawful conduct." Yet my colleagues are not providing any affirmative reliefsuch as a monetary remedy. The issue here, however, is not the reaping ofbenefits, but whether the issuance of a cease-and-desist order serves a pur-pose of the Act-here, to prevent a future unfair labor practice It is clear tome that in the present case it does not.APPENDIXNO I(CE To EMPLOYEESPOSTED BY ORDER OF TilHENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith United Food and Commercial Workers In-ternational Union, AFL-CIO. Local P 1142,concerning the effects of plant closing on our em-ployees.WE WILL NOT deal directly with our employeesin derogation of their bargaining representative.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them un-der Section 7 of the Act.RASKIN PACKING COMPANYDECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge: Pur-suant to notice a hearing with respect to this matter washeld before me in Sioux City, Iowa, on October 31 andNovember I and 2, 1978. The charge in Case 18-CA 5603was filed by Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO. Local P 1142(herein called the Union), on November 4, 1977. and thecharge in Case 18-CA-5648 was filed by the Union on De-cember 22. 1977. Thereafter, on September 20, 1978, anorder consolidating cases, complaint and notice of hearingwas issued alleging. inter alia, a violation by Raskin Pack-ing Company herein called Respondent) of Section 8(a)( 1)and (5) of the National Labor Relations Act, as amended(herein called the Act).'The parties were afforded a full opportunity to be heard.to call, examine, and cross-examine witnesses, and to intro-duce relevant evidence. Post-hearing briefs have been filedon behalf of Respondent and the Charging Party. and theGeneral Counsel argued the matter orally at the hearing.Upon the entire record and based upon my observationof the witnesses and consideration of the briefs submitted, Imake the following:FINDIN(iS ()f :(11. JtRlSR)l( (IONsRespondent is a Delaware corporation engaged in theslaughter. processing, and nonretail sale of beef cattle andrelated products, with its principal place of business locatedin Sioux City, Iowa. In the course and conduct of its busi-ness operations, Respondent annually ships products val-ued in excess of $50,000 from its Sioux City, Iowa, facilitydirectly to customers located outside the State of Iowa, andannually receives cattle and other goods and materials val-ued in excess of $50,000 directly from suppliers located out-side the State of Iowa. It is admitted, and I find, that at alltimes material herein Respondent has been an employerengaged in commerce within the meaning of Section 2(2).(6), and (7) of the Act.II. IHF AB()R ()R(;ANIZAII()N INVOLVEDIt is admitted and I find that the Union is a labor organi-zation within the meaning of Section 2(5) of the Act.111. THE AI.LE(GiI) UNFAIR LABOR PRAC(I(ESA. The IssuesThe principal issues raised by the pleadings are:I. Whether Respondent violated Section 8(a)( 1) of theAct by promising benefits to employees or threatening em-ployees with reprisal.2. Whether Respondent violated Section 8(a)5) and (1)of the Act by closing its plant without affording the Unionan opportunity to bargain over the effects thereof.3. Whether Respondent violated Section 8(a)(5) and (I)of the Act by dealing directly with the employees, thus by-passing the employees' collective-bargaining representative.' The instant matters were consolidated with another complaint in Case18 CA 5724 against alleged alter ego or successor employers to Respondent.namely Sioux-Pac of Iowa. Inc. and SCD Company. Inc. The complaintherein was amended at the hearing to delete the allegations in Case 18-CA5724. as the case was settled by the parties. The alter ego issue was appar-ently abandoned by the General Counsel as there is no mention of It in thesettlement agreement, nor is such an issue encompassed within the instantcomplaints.81 DECISIONS OF NATIONAL IABOR REI.ATIONS BOARDB. The FactsThe Union has been the collective-bargaining representa-tive of Respondent's employees for approximately 15 years,representing at times material herein between 73-85 pro-duction and maintenance employees at Respondent's beefslaughter plant. A strike commenced on February 7. 1977,following the expiration of the 1974 77 collective-bargain-ing agreement. The strike ended on or about March 15.1977, and employees thereafter returned to work under theterms of a new 3-year collective-bargaining agreement ex-tending from February 8, 1977. through February 7, 1980.2The Packers and Stockyards Act, 7 U.S.C. section 181 etseq., requires packers such as Raskin to post a performancebond for the protection of cattle producers from whom cat-tle are purchased for slaughter. Respondent's required per-formance bond was substantial, apparently being related tothe number of cattle customarily processed within a givenperiod of time, and amounted to a sum of approximately$600,000. For reasons not directly material herein, Respon-dent's performance bond either lapsed or, unbeknownst toRespondent. had never been obtained as a result of fraudu-lent conduct by a bonding agent, and Respondent was un-able to secure funds which would enable it to obtain therequisite performance bond or its equivalent. On about Oc-tober 20 or 21, 1977, after various telephonic communica-tions during preceding weeks with a representative of' thePackers and Stockyards Administration of the UnitedStates Department of Agriculture, Respondent receivedfrom the said agency a complaint and notice of hearingalleging that Respondent was in violation of that act by"continuing to buy livestock in commerce for purposes ofslaughter, without filing and maintaining a reasonable bondor its equivalent."Stanley Evans, president of the Northwestern NationalBank located in Sioux City, Iowa, testified that his bankhad maintained a continuing business relationship with Re-spondent for many years, during which time the bank ex-tended to Respondent a substantial ongoing line of credit,sometimes approaching $4 million. Evans was aware thatRespondent did not have and was unable to obtain the req-uisite performance bond, and during approximately a 30-day period prior to the closure of the plant he had talkedwith an agent of the Department of Agriculture to attemptto resolve the matter in a manner which would enable Re-spondent to continue operations. Respondent was also at-tempting to secure a bond from other sources, and duringthis period Evans received inquiries regarding Respondent'sfinancial circumstances from other bonding companieswhich had been referred to the bank by Respondent. Onabout October 20, 1977, Evans advised Respondent that thediligent efforts to secure another bond looked hopeless, thatwithout a bond the bank would be unable to continue fi-nancing the operation, and that therefore the line of creditwould be discontinued or liquidated forthwith. At thisThis agreement was never executed by he parties apparently becausecertain agreed-upon contract language had been inadvertently omitted fromthe contract which had been prepared by Respondent's counsel and for-warded to the Union on May 13, 1977. Nevertheless. the terms of the newagreement were implemented, and the parties considered themselves boundby the provisions thereof,meeting Sid Raskin remarked to Evans, "Well, I guess I'llhave to lock up."Thereupon, the officers of Respondent, principally SidRaskin. president. and Nate Magid, vice president, deter-mined that there was no alternative but to immediatelyclose the plant.On Friday, October 21. 1977. Elvin Jansen. president ofthe Union, received a phone call from Respondent's attor-ney, Steven Carter, who had represented Respondent dur-ing the course of the aforementioned bargaining negotia-tions. Carter stated that he had just received a phone callfrom Respondent and was in turn advising the Union that"When they get done killing today, that's it ...today willbe it." Jansen asked only whether the plant closure wouldbe "temporary, permanent, or what" and Carter indicatedhe did not know, repeating that "I just got a call up thereand they told me I was to notify you."The plant remained closed thereafter. About the end ofOctober 1977, Carter summoned Jansen to Carter's office.Carter stated that he had just returned from inspecting Re-spondent's financial records and related material and ad-vised that what he was about to say was "strictly off therecord." that he would deny having said it, and that he wasnot speaking on behalf of Respondent. Then Carter assuredJansen that the plant closed because Respondent had nomoney to continue operations. However, Carter stated hispersonal belief that there might be a chance to resume op-erations if the Union would agree to a $1 .50-per-hour wagecut, a I-year wage freeze, and a change in the insurancecarrier for certain medical or dental coverage which changewould enable Respondent to purchase insurance at a lowerrate. Thereupon he asked Jansen whether the Union wouldagree to such terms. Jansen responded that he did not havethe authority to change the contract language as suggestedby Carter. Carter then asked Jansen to advise him if any-thing could be done along the lines suggested.On Sunday,. October 30, 1977, Jansen received a phonecall from Gary Steemken. the chief plant steward. Steem-ken advised Jansen that he had received a phone call fromEd Trickey, another employee. who had invited Steemkento a meeting with Raskin at the plant. Trickey stated toSteemken that "they," apparently meaning the employees,wanted someone from the Union to attend the meeting, butthat they did not want Jansen or Tony Bekish. an in-plantvice president of the Union,. to attend. Steemken reportedthe matter to Jansen, who instructed Steemken to attendthe meeting which was scheduled for that afternoon.The meeting was held as scheduled. There were at leastsix employees present. Raskin was also present. EmployeeHenry Vonder Lieth commenced the meeting, asking Ras-kin whether an agreement to take a freeze in wages wouldget the plant back in operation. Raskin replied that he wasbroke and could not operate. Vonder Lieth pursued thematter, asking what could be done. Raskin asked if theemployees had heard of another packing plant in SiouxFalls. Iowa, and went on to state that the employees of thatcompany were receiving substantially less per hour than the3 The Union represents employees of several packing plants in separateunits. apparently with individual contracts. Each unit has its own chief stew-ard and subordinate stewards, and each unit has an in-plant vice president ofthe Union.82 RASKIN PACKIN(G COMPANYwages embodied in the contract between Respondent andthe Union. He suggested that the employees accept a wagecut of approximately $1 per hour and agree to forego thecontractual cost-of-living increase the following year, andimplied that under these circumstances the plant might beable to operate on a custom kill basis.'Steemken asked, prefacing his question with the state-ment that he was present "just for the Union" and wasmerely listening to the discussion, what guarantee wouldthere be for continued operation if the employees did takethe suggested cut. Raskin said there would be no guarantee.He also said, according to Steemken, "You guys would bebetter decertifying the Union and going out on your own."Steemken said he could not speak for the other members ofthe Union, but added that he s`as present to represent theUnion. Raskin said he had a buyer for the plant, but wouldnot sell until he found out the Union's position regardingthe matter, stating, "Why don't you get with the Union andsee what you can come up with." Raskin then requestedthat the employees advise him of the results of their meetingwith Jansen.Thereupon Steemken called Jansen, advised him of whathad transpired at the meeting, and requested a meeting atthe union hall. A meeting was set up for the next day. Mon-day, October 31, 1977. There were about 10 employees pre-sent. The members asked Jansen if they could take a wagecut or wage freeze along the lines suggested by Raskin. Jan-sen replied that they could, on an individual basis, acceptlesser wages, but stated that the Union would not agree to amodification of the contract language in this regard. Theemployees then requested Jansen to hold a membershipmeeting to discuss the matter. Jansen refused, stating thatthere was a contract in existence which could not be modi-fied or rewritten. There ensued a heated argument and, re-ceiving no satisfaction from Jansen. the employees madevarious disparaging remarks about the Union and Jansen'sobstinance and stormed out of the hall. Jansen understoodthat the employees intended to report the results of themeeting to Raskin. and apparently made no effort to dis-suade the employees from doing so.About four employees, including Steemken. met withRaskin that same afternoon. Emery Hines, Respondent'splant manager, was also present. Steemken reported the re-sults of the meeting with Jansen. and Raskin replied, "O.K.You tried." Hines replied. "I knew the Union wouldn't goalong with it. They don't care about the workers." Themeeting ended.Later that same afternoon, Steemken received a call fromemployee Henry Vonder Lieth, and Plant Manager Hines.Vonder Lieth suggested a method by which the employeescould purchase the plant from Respondent. ThereuponHines advised Steemken that, "We worked it out that ...you'll be owning one seventy-third of the packing house."and the rest of the union members would also be owners.1Hines said that a committee was being established and thatSteemken would be hearing more about the matter.' Under a custom kill operation Respondent would not purchase cattle forslaughter, but would merely slaughter beef purchased by another entity Thismethod of operation would obviate the need for a performance bond.I Apparently at this time Hines believed there were about 73 employees inthe unit.Employee Robert McDonald testified that he attended ameeting at the plant the first week in November or lastweek in October, along with 30 40 employees. According toMcDonald. Steemken and Tony Bekish. in-plant vice pres-ident of the Union, were present. ines and Raskin werealso present. There was a discussion about opening up theplant on a custom kill basis. apparently with the employeesas owners of the plant. Raskin expressed his belief that theoperation would not work under a union contract and theemployees would have to decertify the Union to make itwork. There was a committee established to investigate thematter, and it as decided that each former employeewould be contacted and invited to a meeting the followingSunday to discuss the matter further.On November 3, 1977, Jansen wrote the following letterto Raskin:It has come to our attention that representatives ofthe Company have been attempting to negotiate withgroups of employees neAw terms and conditions of em-ployment as a condition for reopening your plant.This is to remind you that this Union is the desig-nated collective bargaining representative of the em-ploees of this plant and that you have a contract inaffect [sicl governing the terms and conditions of em-ployment at the plant. The Company's activity, as re-ported to us, are [sic] in violation of the law and of thecontract.If you wish to meet with us for any purposes relatingto collective bargaining with respect to this plant, youknow how to reach us. In the meantime. we have au-thorized filing of unfair labor practice charges againstyou with the National Labor Relations Board.Respondent did not reply to this letter.Nearly everyone in the bargaining unit was present at themeeting the following Sunday. Vonder Lieth initiated themeeting. although Hines was apparently the primaryspokesman. Hines explained how the employees could pur-chase the plant, stated that it would be operated on a cus-tom kill basis. and went on to discuss further details. At onepoint. Hines left the meeting to phone Raskin and there-after reported to the assembled employees that the sellingprice of the plant would be $3 million. According to Bekish.Hines stated that if the deal did not materialize the plantwould remain closed or would be sold. Bekish asked aboutthe continuation of the Union at the employee-ownedplant. According to Steemken, Hines replied that the em-ployees would be their own bosses, and therefore the Unionwould not he necessary. There were further commentsmade that no one was trying to get rid of the Union andthat the Union could remain, but its representative role wassubject to uncertainty given the fact that the employeeswould also own the plant. By this time, most of the employ-ees had left the meeting, which was highly disorganizd,. ap-parently believing that the proposed arrangement wouldnot be feasible. Those relatively few employees who re-mained voted to pursue the matter, but thereafter the planwas abandoned. According to Trickey, it was agreed at thismeeting not to abandon the Union even if the employeespurchased the plant.According to employee McDonald, who attended themeeting, Hines said it was more or less up to the people83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether or not they wanted the Union. Hines also ex-pressed his opinion that he did not believe the men wouldbenefit by paying $20 a week union dues, because it wouldbe like throwing money down the drain, explaining that if agrievance were filed the individual would, in effect, be filingit against himself as an owner of the Company. McDonalddescribed the disorganized nature of the meeting. and testi-fied that people started walking out because of the arguing,confusion. and apparent sense of futility in engaging in fur-ther unproductive debate over the matter.Jansen testified that on occasion he would meet Carter inthe hallway of the building in which both maintained theiroffices. On several occasions Jansen happened to mention inpassing that the men had vacation pay coming. Carter re-plied that he no longer represented Respondent, that he hadnot been paid by Respondent for previous work, andthereby implicitly indicated that Jansen should not he con-tacting him regarding vacation pay or other matters, butshould contact Respondent directly. Nevertheless, Jansenmade no effort to discuss such matters with Respondent.Prior to Christmas 1977, Jansen was summoned to Car-ter's office and was advised by Carter that he had negoti-ated the sale of Respondent's plant to a firm from Chicago.and that the Union should "have at it." Carter refused tofurnish Jansen with a copy of the purchase documents, butshowed Jansen certain documents which evidenced that theplant had indeed been sold, Carter reiterated that he hadnot been paid by Respondent for previous services, and didnot think he would be paid for handling the sale. lie furthersaid he did not represent Respondent with regard to anyother matters, and referred to the new owner or owners indisparaging terms.Thereafter, Jansen caused the following mailgram datedDecember 21. 1977, to be sent to Respondent:It has come to our attention that the operations for-merly conducted by Raskin Packing Company are tobe resumed. As the collective bargaining representativeof your production employees, we hereby request cop-ies of any documents signed which pertain to a transferof assets or operations to any entity or to the resump-tion of operation; we further request an immediatemeeting to discuss these items.No reply was received from Respondent.The sale was consummated and the new owners, Sioux-Pac of Iowa, Inc. and SDC Company, Inc., commencedoperations on February 3, 1978, with virtually a new com-plement of employees. Thereupon the Union filed chargeswith the Board alleging that the new owners unlawfullyselected their employees in a manner designed to insurethat the Union would no longer represent a majority. Thismatter was settled immediately prior to the hearing hereinon the basis of an informal Board settlement. the new own-ers agreeing, inter alia. to cease from devising and imple-menting a discriminatory hiring policy designed to excludea majority of former Raskin employees, to offer full andimmediate reinstatement to all former Raskin employees,and to bargain with the Union. As part of the settlementthe parties entered into a collective-bargaining agreementextending from October 30. 1978, through October 29,1981.C. A nalvsis and ConcluionsAn employer may not conceal its intention to completelyterminate its business operations. but rather must apprisethe Union upon reaching such a decision, so as to enablethe Union to bargain about the effects of the decision at atime when the employees' services are still needed and ameasure of balanced bargaining power exists.' Further, atleast in those cases where bargaining negotiations are inprogress, an employer is required to then advise the Unionthat total termination of its operations is under "active con-sideration" or "imminent."7However, an employer is some-times compelled by the exigencies of the situation to forth-with discontinue its business operations in a manner whichprecludes prior notice and bargaining with the Union re-garding the effects of the decision.8In the instant case the record shows that during themonth of October 1977 Respondent had been actively at-tempting to find the means to continue its operations: thatit had been in financial straits on previous occasions andhad surmounted the difficulties: that both Respondent andRespondent's bank had been attempting to secure the req-uisite performance bond through various sources; that de-spite its lack of a bond. Respondent continued to purchasecattle ostensibly in violation of Federal law; and that onabout October 21, 1977. Respondent was simultaneouslyadvised that its line of credit was being forthwith discontin-ued, and was served with a complaint issued by the Depart-ment of Agriculture alleging that Respondent was in viola-tion of the Packers and Stockyards Act by purchasinglivestock in commerce for purposes of slaughter withoutbeing properly bonded.On the basis of the foregoing, I find that throughout themonth preceding the closure of the plant Respondent wasactively seeking to obtain the wherewithal to continue inbusiness, and made no decision to terminate its businessoperations until no alternatives existed. Indeed, Respon-dent's preoccupation with attempting to find solutions to itsbonding problem appears to have precluded any other con-siderations, and there is no evidence that Respondent wasactively considering a shutdown of its operations until thematter became a fait accompli. Upon making such a deci-sion to discontinue operations, the Union was advisedforthwith. I therefore find that Respondent did not violatethe Act by failing to give the Union prior notice of the plantclosure.At no time subsequent to the closure of the plant did theUnion request bargaining over the effects of the closure.Nor does the complaint allege that the Union's December21, 1977, request for documents regarding the sale of thebusiness, and its simultaneous request for a meeting to dis-cuss the documents, constituted a request to bargain over6 Transmarine Navigation Corporation and its Subsidiary, International Ter-minals, Inc.. 170 NLRB 389 (1965): Interstate Tool Co., Inc., 177 NLRB 686(1969); Walter Pape. Inc., 205 NLRB 719. 720, fn. 2 (1973); Summit Tooling(Companv. 195 NLRB 479 (1972). enfd. 474 F.2d 1352 (7th Cir. 1973).Walter Pape. In_. upra, McLoughlin Manufacturing Corporation, 182Nt.RB 958 (1970): entd, as modified 463 F 2d 907 (D.C. Cir. 1972): OzarkTrailers. Incorporated, 161 NRB 561, 569 (1966); Standard Handkerchief(Co., Inc.. 151 NLRB 15, 18 19 (1965).8 Kingwood Mining ('ompany, 210 NLRB 844. 848 (1974); National Termi-nal Baking Corp., a subsidiary of Korher Kitchens. Inc.. 190 NLRB 465(1971); M & M Transportation (o, Inc., 239 NLRB 73 (1978).84 RASKIN PACKING ('OMPANYthe effects of the plant closure. As the Union requested nosuch bargaining, I shall dismiss this portion of the com-plaint.Shortly after it discontinued its operations. Respondent'sattorney, Carter, suggested to Jansen that if the Uniongranted concessions in the form of drastically lower wagerates and other contract modifications, Respondent couldpossibly resume operations. Jansen was not receptive to thisproposal. Thereafter, a meeting was held between Raskinand certain employees, including the Union's chief steward.wherein Respondent expressed in greater detail what hadbeen suggested by Carter to Jansen.9 During the course ofthe meeting, Raskin suggested certain approaches to theproblem, similar to what had previously been mentioned byCarter to Jansen. Upon the conclusion of the meeting, Ras-kin asked the employees to confer with the Union regardingthe matter.I do not credit Steemken's testimony that during theaforementioned meeting Raskin suggested the employeeswould be better off decertifying the Union. Steemken's tes-timony was not corroborated by other witnesses. Further,from the context of the conversation, it is unlikely that Ras-kin would have made such a statement, particularly as hisstated purpose was to encourage the employees to take atentative proposal to the Union. rather than to incur theUnion's mistrust. Also, Steemken's testimony was not en-tirely consistent. Thus, at one point on cross-examination,Steemken testified that Raskin said. "You would be betteroff to certify a new union and going on your own." Finally.Steemken appeared to have only an abbreviated and vaguerecollection of the meeting. and I am constrained to con-clude that whatever remarks Raskin mav have made con-cerning the Union were taken out of context and not clearlyunderstood by Steemken.After the employees' unsuccessful meeting with Jansen.who unequivocally stated that the Union would not call ameeting even to discuss the concessions which Raskin hadproposed, the employees stormed out in disgust and frustra-tion and returned to report the matter to Raskin, as theyhad advised Jansen they would do. When Steemken re-ported the results of the meeting with Jansen. Hines statedthat he knew the Union would not go along with it and thatthe Union did not care about the workers. This statementby Hines does not constitute a promise of benefit or a threatof reprisal. Rather, I find that Hines' statement was nomore than a candid expression of opinion, and was so un-derstood by the employees. Such a statement is not viola-tive of the Act.At the meeting in early November attended by virtuallyall the unit employees, Hines expressed his opinion that.under the proposed employee-ownership arrangement, aunion would be unnecessary. Other individuals expressedsimilar sentiments, while still others believed that the Unionshould not be entirely abandoned and that at least unionmembership should be maintained. I find that hlines' re-' The record does not conclusively establish whether he meeting was ini-tiated by Respondent or the employees. Thus, while it appears from thesurrounding circumstances that Respondent ma_ have initialed the meetingupon realizing that the Union was not receptive to such proposal. emploseeVonder Lieth testified that he requested he meeting.marks, assuming they may be attributed to Respondent,'°were not coercive and merely reflected the beliefs of variousunit employees that employer-ownership and union repre-sentation were mutually exclusive concepts.At the meeting attended by employee McDonald, whichoccurred shortly before the aforementioned large groupmeeting of the entire employee complement. McDonaldclaims that Raskin suggested to the employees that theydecertify the Union. This meeting was apparently an or-ganizational meeting for the purpose of exploring the em-ployee-ownership arrangement conceived by Hines andVonder Lieth. No witnesses, although according to Mc-Donald some 30-40 employees were present, corroboratedMcDonald's testimony regarding Raskin's alleged decertifi-cation remarks. Given the circumstances of the meeting andthe lack of corroboration, I conclude that there is insuffi-cient evidence to support this complaint allegation. Fur-ther, even assuming that Raskin made such a statement, thecircumstances under which the statement was allegedlymade suggest that Raskin was merely expressing his opin-ion that, in effect, a union would be unnecessary under anemployee-ownership arrangement. Moreover. as Raskinwould apparently no longer be an owner of the business, hissuggestion to the employees would seem to lack any ele-ment of coerciveness.It is clear that the Union had indicated no interest what-soever in modif'ing the existing contractual relationship be-tween the parties despite the fact that between 73-85 em-ployees were left without jobs." However, the employeesand Respondent were vitally interested in finding a speedyand mutually satisfactory solution to their respective prob-lems. Thus, a variety of proposed solutions were explored,not in a clandestine manner, but with the full knowledgeand even participation of employees who held responsiblepositions within the Union and who reported the outcomeof the meetings to Jansen.It is quite clear that the Union was not interested in bar-gaining with Respondent in an effort to find an agreeablesolution to the problem. The Union did not request a meet-ing with Respondent upon the closure of the plant to ex-plore the situation or. so far as the record shows, even in-quire as to the reason for such an abrupt discontinuation ofoperations. Thus Jansen responded only negatively to Car-ter's overtures that Respondent could perhaps continue itsoperations if certain contract modifications were made.Further, Jansen would not permit the calling of a unionmeeting even to discuss such a possibility. Jansen's priorconduct. coupled with the substance of his November 3.1977. letter to Respondent. clearly indicated that the Union:0 Hines maintains that following the plant closure his interests in gettingthe plant hack in operation were aligned with the interests of the emplo)eesand that he was not acting on behalf of or under the direction of Respondentin attempting to find a was to resume operations.i There were, apparently. sound reasons for the Union's reluctance todeslate from the terms of the existing collective-bargaining agreement. Thus.ii would appear thai the Union believed the plant closure was a mere ploy byRespondent to ohtain a more favorable contract, or to nd itself of the Union.Moreoer. the lUnion ma have bhceved that even if Respondent were forcedtO discontinue its operations for economic reaswns, the employees would, inthe long run. be better off working for a successor employer with the finan-cial abilimt to pay the prevailing contract wages. rather than agreeing tounfavorable contract terms with Respondent. The record does not indicatewhether Jansen discussed these concerns with the disgruntled members.85 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas interested only in strict adherence to the terms of thecontract; and that if Respondent wanted to bargain theUnion would not refuse to meet, but Respondent's propos-als, of which Jansen was fully aware, would be deemedunacceptable.In The Procter & Gamble Manufacturing Company. 160NLRB 334, 340 (1966), the Board stated:As a matter of settled law, Section 8(a)(5) does not.on a per se basis, preclude an employer from communi-cating, in noncoercive terms, with employees duringcollective-bargaining negotiations. The fact that anemployer chooses to inform employees of the status ofnegotiations, or of proposals previously made to theUnion, or of its version of a breakdown in negotiationswill not alone establish a failure to bargain in goodfaith.And, as the Board has recently stated in Safewuay Trails,Inc., 233 NLRB 1078, 1081 (1977), "it is permissible for anemployer to communicate the provisions of bargaining of-fers to the membership of the unit and even to urge ratifica-tion of an offer submitted to the union negotiators." Seealso Safeway Trails, Inc., 216 NLRB 951, 959 (1975); NewYork-Keansburg-Long Branch Bus Co., Inc., 228 NLRB1172, 1176-78 (1977), reversed on other grounds 578 F.2d472 (3d Cir. 1978).Regardless of whether any or all of the aforementionedmeetings were initiated by Respondent, it is clear that themeetings were not only not held in a clandestine manner orfor the purpose of undermining the Union, but that respon-sible individuals within the Union were invited and, at thefirst meeting, were asked to report the nature of the pro-ceedings to the Union in the hope that Jansen would recon-sider his repeatedly expressed and adamant position thatthe contract terms, without exception or modification, mustbe met. Moreover, Jansen specifically instructed Chief'Steward Steemken to attend the initial meeting and reportthe proceedings to him.I find that Respondent's conduct during the course of themeeting was noncoercive in nature and was not designed tocause the employees to decertify the Union. but rather wasfor the purpose of attempting to find a resolution of theproblem which would be acceptable to the Union. Onlyupon the realization that the Union was not interested in asolution which would entail modification of the contractdid subsequent meetings and discussions ensue regardingthe possibility of other arrangements, namely the purchaseof the plant by Respondent's employees. While such a solu-tion would obviate the necessity of union representation,this result was only the natural consequence of the em-ployee-ownership arrangement. And even under such anarrangement. which would have included all unit employ-ees regardless of their prior adherence to the Union, PlantManager Hines and the employees clearly understood thatto maintain a continuing relationship with the Union wasthe employees' prerogative.Under the foregoing circumstances, I find that Respon-dent had the right to deal directly with the employees in aneffort to gel the employees to, in turn, urge the Union toreevaluate its position. Further, under all the circumstancesrelated above, I find that during the course of each subse-quent meeting or discussion, whether or not initiated byRespondent, its communications with the employees didnot exceed the bounds of permissible conduct under estab-lished Board precedent, nor did such meetings constitutedirect dealings with the employees in an attempt to under-mine the Union or disparage the collective-bargaining pro-cess. Therefore, I shall also dismiss these allegations of thecomplaint.CN(/ tlSIONS ()F ILAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent has not violated the Act as alleged.[Recommended Order for dismissal omitted from publi-cation.]86